


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 


EXECUTIVE EMPLOYMENT AGREEMENT


    THIS EXECUTIVE EMPLOYMENT AGREEMENT (this  "Agreement" )  is  entered into
effective as of January 1, 2016 ("Effective Date") by and
between  MagicJack  VocalTec  Ltd. {the "Company") and Jose  Gordo  (the
"Executive" and, together with the  Company, the "Parties").


   WHEREAS, the Company is party to an Employment Agreement with Executive dated
May 8, 2013, which expires on December 31, 2015 (the "Existing Agreement "); and


   WHEREAS, the Company desires for the Executive to continue to be employed as
Chief Financial Officer ("CFO") of the Company upon expiration of the  Existing
Agreement and Executive desires to accept such continued employment, subject to
and on the terms and conditions set forth in this Agreement; and


   WHEREAS, both the Company and the Executive have read and understood the
terms and provisions set forth in this Agreement and have been afforded a
reasonable opportunity to review this Agreement with their respective legal
counsel; and


   WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of
the  Company  (the "Board"'), approved by the Board, and determined by the
Compensation Committee and the Board to be consistent with the principles of
Amendment 20 to the Israeli Companies Law.


    NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other valuable consideration the receipt and adequacy
of which is hereby acknowledged, the Parties hereby agree as follows:


1.
POSITION AND DUTIES.   The Company  hereby  agrees to  continue  to  employ  the
Executive in the position and title of CFO of the Company effective as of
January 1, 2016, and  the Executive  hereby  agrees  to be  employed  in such 
capacity.  The  Executive will perform all duties and responsibilities inherent
in the position of CFO. The Executive shall report directly to the Company's
Chief Executive Officer. He shall have all authority and responsibility
commensurate with the CFO title.

 
2.
TERM OF AGREEMENT AND EMPLOYMENT.  The term of the Executive's employment under
this Agreement will begin on the date hereof and terminate on December 31, 2018.



3.
DEFINITIONS.

 
A. 
CAUSE. For purposes of this Agreement, "Cause" for  the termination of the
Executive 's employment hereunder shall be deemed to exist if, in the reasonable
judgment of the Company's Board: (i) the Executive commits fraud, theft or
embezzlement against the Company or any subsidiary or affiliate thereof; (ii)
the Executive commits a felony or a crime involving moral turpitude; (iii) the
Executive breaches any non-competition, confidentiality or non-solicitation
agreement  with  the  Company  or  any  subsidiary  or  affiliate  thereof; 
(iv)  the Executive's material breach of the Company's Insider Trading Policy,
FD/Media Policy or Investment Policy, (v) the Executive breaches any of the
terms of this Agreement and fails to cure such breach within thirty (30) days
after the receipt of written notice of such breach from the Company; or (vi) the
Executive engages in gross negligence or willful misconduct  that causes harm to
the business and operations of the Company or a subsidiary or affiliate thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
B. 
GOOD REASON. Termination by the Executive of his employment for "Good Reason"
shall mean a termination by the Executive of his employment upon the occurrence
of one of the following events or conditions without the consent of the
Executive:
 
(i)    A material reduction in the authority, duties or responsibilities of the
Executive;


(ii)   Any material reduction in the Executive's Annual Base Salary or Target
Annual Bonus (as defined below); or


(iii)   Any material breach of this Agreement by the Company.


Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated his employment for Good Reason unless: (i) the Executive terminates
his employment no later than ninety (90) days following his initial discovery of
the above referenced event or condition which is the basis for such termination;
and (ii) the Executive provides to the Company a written notice of the existence
of the above referenced event or condition which is the basis for the
termination within forty-five (45) days following his initial discovery of such
event or condition, and the Company fails to remedy such event or condition
within thirty (30) days following the receipt of such notice.



C. 
CHANGE OF CONTROL. For purposes of this Agreement, a "Change of Control" of the
Company shall be deemed to occur if (i) a Person acquires ownership of stock
that, together with stock held by such Person, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company; (ii) a majority of the members of the Board are replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of such Board before the date of such
appointment or election; or (iii) a Person (other than a Person controlled,
directly or indirectly, by shareholders of the Company) acquires fifty percent
(50%) or more of the gross fair market value of the assets of the Company over a
twelve (12) week period.



For purposes of the above, the terms "Person " shall have the meaning ascribed
to such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d)
and 14(d) thereof, and shall include a "group" as defined in Section 13(d)
thereof. It is intended that the definition of Change of Control complies with
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
all questions or determinations in connection with any such Change of Control
shall be construed and interpreted in accordance with the provisions of such
Regulations. Notwithstanding the above, a Change of Control shall occur only if
it constitutes a "change of control" within the meaning of Section 409A of the
Code and the regulations promulgated  thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
COMPENSATION.



A. 
ANNUAL  BASE  SALARY.   Executive shall be paid  an annual base  salary
of$350,000, subject to review each calendar year and possible increase in the
sole discretion of the Board, payable in equal twice monthly installments (the
"Annual Base Salary").



B. 
ANNUAL BONUS. For each fiscal year of employment during which the Company
employs the Executive, Executive shall be eligible to receive a bonus (the
"Annual Bonus ") based on the Company meeting certain performance criteria.
Executive's target annual bonus will be $175,000, subject to review each
calendar year and possible increase in the sole discretion of the Board (the
"Target Annual Bonus"). The Annual Bonus will range  from thirty-five percent
(35%) to two hundred percent (200%) of the Target Annual Bonus. The Annual Bonus
formula and performance criteria for each fiscal year will be based: (i) fifty
percent (50%) on the Company meeting at least eighty percent (80%) and up to one
hundred and twenty percent (120%) of its target revenue for the fiscal year; and
(ii) fifty percent (50%) on the Company meeting at least eighty percent (80%)
and up to one hundred and twenty percent (120%) of its target EBITDA for the
fiscal year. A table showing the Target Annual Bonus payable at various
increments is attached hereto as Attachment A. The Company's target revenue and
target EBITDA shall be set by the Compensation Committee and communicated to
Executive no later than ninety (90) days after the start of each fiscal year.
For purposes of this Agreement, "EBITDA" shall mean earnings before interest,
taxes, depreciation and amortization calculated in accordance with generally
accepted accounting principles consistent with the application of such concepts
in developing the Company's annual budget, subject to adjustments for one-time
occurrences outside the ordinary course of business as deemed appropriate by the
Company's Compensation Committee.



Executive's Annual Bonus shall be paid on the basis of the Company's fiscal
year, which is the calendar year.


The Annual Bonus payable to Executive shall be paid no later than 2-112 months
following the end of the calendar year with respect to which the Annual Bonus
was earned.


Except as otherwise provided in Section 7, below, Executive shall only be
entitled to receive an Annual Bonus if Executive is employed by the Company
pursuant to this Agreement at the close of business on the last day of the
applicable fiscal year with respect to the Annual Bonus.
 
 
3

--------------------------------------------------------------------------------

 


If the Company's financial statements are restated for a period for which an
Annual Bonus has been paid under the terms of this Agreement, the Annual Bonus
amount for such period will be re-calculated by the Company (the "Recalculated
Bonus Amount"). In any such event, the difference between the Annual Bonus in
question and the Recalculated Bonus Amount shall be paid to or refunded by the
Executive, as applicable, not later than sixty (60) days after the restatement,
provided that no such adjustments will be made at any time after the 2nd
anniversary of the Annual Bonus payment in question.


5. 
EXECUTIVE BENEFITS AND REIMBURSEMENTS.  Executive will be entitled  to twenty
(20) paid-time-off  (PTO) days of vacation per fiscal year. The Executive will 
be eligible  to participate  in, without  action  by  the  Board  or any 
committee  thereof,  any benefits and  perquisites available to executive
officers of the Company, including  any group health, dental, life insurance,
disability, or other form of executive benefit  plan or program of the Company
now existing or that may be later adopted by the  Company (collectively, the
"Executive Benefits"). The Company shall reimburse  Executive for all ordinary
and necessary business expenditures made by Executive in connection with, or in
furtherance  of, his  employment  upon  presentation  by  Executive  of expense
statements, receipts, vouchers or such other supporting information as  may 
from time to  time be reasonably requested by the Board.



6. 
EQUITY GRANT. Executive shall be granted stock options to purchase 499,307
shares of the Company's ordinary shares at an exercise price equal to the fair
market value of the Company's ordinary shares on the date of grant, which will
be the date this Agreement is executed by the Company and the Executive (the
"Options").  In addition, Executive shall be granted 192,926 shares of
restricted ordinary shares (the "Restricted Stock") effective as of the date
this Agreement is executed by the Company and Executive.  The Options and
Restricted Stock will vest as set forth in the Option Agreement and Restricted
Stock Agreement granting the Options and the Restricted Stock.



7. 
TERMINATION. Either the Executive or the Company may terminate the Executive 's
employment under this Agreement for any reason upon not less than thirty (30)
days prior written notice.



A. 
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD  REASON  OR BY  THE COMPANY 
WITHOUT  CAUSE.   Upon the termination of the Executive's employment prior to a
Change of Control under this Agreement by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to be paid a
termination payment (the "Termination Payment" ) equal to one (1) times the sum
of (a) Executive's Annual Base Salary at the time of such termination and (b)
the Executive 's Target Annual  Bonus for the fiscal year in which his
employment is terminated (as if the  applicable performance criteria have been
met at the level that would result in payment of the Target Annual Bonus at the
100% level irrespective of whether or not that is the case). The Termination
Payment shall be paid in lump sum within  fifteen (15) days after the Company's
receipt of a general release that has become irrevocable as specified in Section
7(F) following any termination pursuant to this Section 7(A).

 
 
4

--------------------------------------------------------------------------------

 
 
B. 
TERMINATION OF EMPLOYMENT BY RESIGNATION OF EXECUTIVE WITHOUT GOOD REASON, BY
THE COMPANY WITH CAUSE, DEATH OR DISABILITY. Upon the termination of the
Executive's employment by the resignation of Executive without Good Reason, by
the Company with Cause, death, disability or for any other reason other than a
reason described in Sections 7(A) or 7(C), the Executive shall be due no further
compensation other than what is due and owing through the effective date of such
Executive's resignation or termination (including any Annual Bonus that may be
due and payable to the Executive).



C. 
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON   OR   BY   THE  
COMPANY   WITHOUT   CAUSE   FOLLOWING    A CHANGE OF CONTROL. If upon or within
6 months subsequent to a Change of Control, the Executive's employment under
this Agreement  is terminated  by  the Executive for Good  Reason  or  by  the 
Company  without  Cause  ("Change  of Control Termination"), the Executive shall
be entitled to and paid a termination payment (the "Change of Control
Termination Payment") equal to three (3) times the sum of (a) Executive's Annual
Base Salary at the time of such termination and (b) the Executive's Target
Annual  Bonus for the fiscal year in which his employment is terminated (as if
the applicable performance criteria have been met at the level that would result
in payment of the Target Annual Bonus at the 100% level irrespective of whether
or not that is the case). The Change of Control Termination Payment shall be
made within five (5) days after a Change of Control Termination .



D. 
TERMINATION   OF   EMPLOYMENT    BY   THE   EXECUTIVE   FOR   GOOD REASON OR BY 
THE COMPANY  WITHOUT  CAUSE  WITHIN  1 80 DAYS PRIOR TO A CHANGE OF CONTROL.  If
the Executive 's .employment under this Agreement is terminated by the Executive
for Good Reason or by the Company without Cause 180 days prior to the Company's
execution of an agreement which, if consummated, would constitute a Change of
Control, then  upon consummation of such Change of Control, Executive shall
receive an additional payment equal to the difference between (i) the Change of
Control Termination Payment described in Section 7(C) and (ii) any Termination
Payment previously provided to Executive under Section 7(A). Any additional
payment pursuant to this Section 7(D) shall be made within five (5) days after a
Change of Control.



E. 
PAYMENT REDUCTION UNDER SECTION 280G. Notwithstanding any  other provision of
this Agreement, in the event that the Change of Control Termination Payment or
any payment  or benefit received  or to be received  by Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the "Total Benefits") would be subject to the excise
tax imposed under Section 4999 of the Code (the "Excise Tax") , the Total
Benefits shall be reduced to the extent necessary so that no portion of the
Total Benefits is subject to the Excise Tax; provided , however, that no such
reduction in the Total Benefits shall be made if by not making such reduction , 
Executive 's Retained Amount  (as hereinafter defined) would be greater than
Executive 's Retained Amount if the Total Benefits are not so reduced. In the
event any such reduction is required, the Total Benefits shall be reduced in the
following order: (i) the Change of Control Termination Payment, the Termination
Payment, and the payment provided for by Section 7.D (pro rata to the extent
more than one is payable), (ii) any other portion of the Total Benefits that are
not subject to Section 409A of the Code (other than Total Benefits resulting
from any accelerated vesting of equity­ based awards), (iv) Total Benefits that
are subject to Section 409A of the Code in reverse order of payment, and (v)
Total Benefits that are not subject to Section 409A and arise from
any  accelerated vesting of any equity-based awards. All determination s with
respect to this Section 7(E) and the assumptions to be utilized in arriving · at
such determination shall be made by an independent public accounting firm with a
national reputation in the United States that is reasonably agreed to by the
Executive and the Company (the ·"Accounting Firm") which shall provide detailed
support and calculations both to the Company and to Executive. The parties
hereto hereby elect to use the applicable Federal rate that is in effect on the
date this Agreement is entered into for purposes of determining the present
value of any payments provided for hereunder for purposes of Section 280G of the
Code. "Retained Amount"  shall mean the present value (as determined in
accordance with sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the
Total Benefits net of all federal, state and local taxes imposed on Executive
with respect thereto.

 
 
5

--------------------------------------------------------------------------------

 
 
F. 
GENERAL RELEASE OF CLAIMS. Executive shall not be entitled to any Termination
Payment, Change of Control Termination Payment, or the payment provided for by
Section 7.D (each, a "Severance Payment") unless (i) Executive has executed and
delivered to the Company a general release of claims (in such form as the
Executive and the Company shall reasonably agree) (the "Release") and such
Release has become irrevocable under the Age Discrimination in Employment Act
(ADEA) and its terms not later than fifty-six (56) days after the date of
Executive's  termination of employment hereunder. The Company shall deliver to
Executive a copy of the Release not later than three (3) days after the
Company's termination of Executive's employment without Cause or Executive's
termination  of Employment for Good Reason.



G. 
NO OFFSET AND NO MITIGATION. Executive shall not be required to mitigate any
damages resulting from a breach by the Company of this Agreement by seeking
other comparable employment. The amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation or benefits earned by
or provided to Executive as a result of his employment by another employer.



8. 
RESTRICTIVE COVENANTS.

 
A. 
GENERAL.  The Company and the Executive hereby acknowledge and agree thatthe
Executive is in possession of trade secrets of the Company (the "Trade Secrets")
, (ii) the restrictive covenants contained in this Section 8 are justified by
legitimate business interests of the Company, including, but not limited to, the
protection of the Trade Secrets, and (iii) the restrictive covenants
contained  in this Section 8 are reasonably necessary to protect such legitimate
business interests of the Company.

 
 
6

--------------------------------------------------------------------------------

 


B. 
NON-COMPETITION. In consideration for the termination payments and benefits that
the Executive may receive in accordance with Section 7 of this Agreement, the
Executive agrees that during the period of the Executive's employment with the
Company and until two (2) years after the termination of the Executive's
employment with the Company, the Executive will not, directly or indirectly,
eitheron the Executive's own behalf or as a partner , officer, director,
trustee, executive, agent, consultant or member of any person, firm or
corporation, or otherwise, enter into the employ of, render any service to, or
engage in any business or activity which is the same as or  competitive with any
business or activity conducted by the Company or any of its majority-owned
subsidiaries, or (ii) become an officer, employee or consultant of, or otherwise
assume a substantial role or relationship with, any governmental entity, agency
or political subdivision that is a client or customer of the Company or any
subsidiary or affiliate of the Company; provided, however, that the foregoing
shall not be deemed to prevent the Executive from investing in securities of any
company having a class of securities which is publicly traded, so long as
through such investment holdings in the aggregate, the Executive is not deemed
to be the beneficial owner of more than five percent (5%) of the class of
securities that is so publicly traded. During the period of the Executive's
employment and until three years after the termination of the Executive's
employment, the Executive will not, without the Company's prior written consent,
directly or indirectly, on the Executive's own behalf or as a partner,
shareholder, officer, executive, director, trustee, agent, consultant or member
of any person, firm or corporation or otherwise, seek to employ or otherwise
seek the services of any employee or consultant of the Company or any of its
majority­ owned  subsidiaries.



C. 
CONFIDENTIALITY. During and following the period of the Executive 's employment
with the Company, the Executive will not use for the Executive's own benefit or
for the benefit of others, or divulge to others, any information, Trade Secrets,
knowledge or data  of a secret or confidential nature and otherwise not
available to members of the general public that concerns the business or affairs
of the Company or its subsidiaries or affiliates and which was acquired by the
Executive at any time prior to or during the term of the Executive's employment
with the Company (collectively the "Data"), except with the specific prior
written consent of the Company.



D. 
WORK PRODUCT. The Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Company and its
subsidiaries or affiliates, actual or anticipated, or to any actual or
anticipated research and development conducted in connection with the business
of the Company and its subsidiaries or affiliates, and all existing or future
products or services, which are conceived, developed or made by the Executive
(alone or with others)  during  the  term  of  this  Agreement  (''Work Product
") belong to the Company. The Executive will cooperate fully in the
establishment and maintenance of all rights of the Company and its subsidiaries
or affiliates in such Work Product. The provisions of this Section 8(D) will
survive termination of this Agreement indefinitely to the extent necessary to
require actions to be taken by the Executive after the termination of the
Agreement with respect to Work Product created during the term of this
Agreement.

 
 
7

--------------------------------------------------------------------------------

 


E. 
ENFORCEMENT. The Parties agree and acknowledge that the restrictions contained
in this Section 8 are reasonable in scope and duration and are necessary to
protect the Company or any of its subsidiaries or affiliates. If any covenant or
agreement contained in this Section 8 is found by a court having jurisdiction to
be unreasonable in duration, geographical scope or character of restriction, the
covenant or agreement will not be rendered unenforceable thereby but rather the
duration, geographical scope or character of restriction of such covenant or
agreement will be reduced or modified with retroactive effect to make such
covenant or agreement reasonable, and such covenant or agreement will be
enforced as so modified. The Executive agrees and acknowledges that the breach
of this Section 8 will cause irreparable injury to the Company or any of its
subsidiaries or affiliates and upon the breach of any provision of this Section
8, the Company or any of its subsidiaries or affiliates shall be entitled to
injunctive relief, specific performance or other equitable relief, without being
required to post a bond; PROVIDED , HOWEVER, that, this shall in no way limit
any other remedies which the Company or any of its subsidiaries or affiliates
may have (including, without limitation, the right to seek monetary damages). In
the event of any conflict between the provisions of this Section 8 and Section 7
of the Agreement , the provisions of this Section 8 shall prevail.



9. 
REPRESENTATIONS.   The Executive hereby represents and warrants to the Company
that (i) the execution, delivery and full performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject; and
(ii) upon the execution and delivery of this Agreement by the Executive and the
Company, this Agreement will be the Executive's valid and binding obligation,
enforceable in accordance with its terms.



10. 
INTENTIONALLY  OMITTED.



11. 
ASSIGNMENT. The Executive may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Executive or any rights which the Executive may have under this
Agreement. Neither the Executive nor the Executive 's beneficiary or
beneficiaries will have any right to receive any compensation or other benefits
under this Agreement, except at the time, in the amounts and in the manner
provided in this Agreement. This Agreement will inure to the benefit of and will
be binding upon any successor to the Company, and any successor to the Company
shall be authorized to enforce the terms and conditions of this Agreement,
including the terms and conditions of the restrictive covenants contained in
Section 8 hereof. As used in this Agreement, the term "successor" means any
person, firm, corporation or other businessentity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Company. This Agreement may not otherwise be assigned by
the Company.

 
 
8

--------------------------------------------------------------------------------

 
 
12. 
GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Florida without regard to the application of conflicts of laws.



13. 
ENTIRE AGREEMENT. This Agreement constitutes the only agreements between Company
and the Executive regarding the Executive's employment by the Company. This
Agreement supersedes any and all other agreements and understandings, written or
oral, between the Company and the Executive regarding the subject matter hereof
and thereof. A waiver by either party of any provision of this Agreement or any
breach of such provision in an instance will not be deemed or construed to be a
waiver of such provision for the future, or of any subsequent breach of such
provision. This Agreement may be amended, modified or changed only by  further
written agreement between the Company and the Executive, duly executed by both
Parties.



14. 
SEVERABILITY; SURVIVAL. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of  competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced i n accordance with
the Parties' intention . The provisions of Section 8 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Executive's relationship with the Company.



15. 
NOTICES. Any and all notices required or permitted to be given hereunder will be
in writing and will be deemed to have been given when deposited in United States
mail, certified or registered mail, postage prepaid. Any notice to be given by
the Executive hereunder will be addressed to the Company to the attention of
Chairman of the Board of Directors at 222 Lakeview Avenue, Suite 1600, West Palm
Beach, Florida 33401. Any notice to be given to the Executive will be addressed
to the Executive at the Executive's residence address last provided by the
Executive to the Company. Either party may change the address to which notices
are to be addressed by notice in writing to the other party given in accordance
with the terms of this Section.



16. 
HEADINGS. Section headings are for convenience of reference only and shall not
limit or otherwise affect the meaning or interpretation of this Agreement or any
of its terms and conditions.



17. 
SECTION 409A COMPLIANCE.



A. 
GENERAL. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A or exceptions thereto  and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Code Section 409A does not so comply, it
shall promptly  advise the other and shall negotiate reasonably and in good
faith to amend the terms of such benefits and rights such that they comply with
Code Section 409A (with the most limited possible economic effect on the
Executive and on the Company).



 
9

--------------------------------------------------------------------------------

 


B. 
DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE. To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Executive's service (or any
other similar term) shall be made only in connection with a "separation from
service" with respect to the Executive within the meaning of Code Section 409A.



C. 
NO ACCELERATION OF PAYMENTS. Neither the Company nor the Executive, individually
or in combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.



D. 
SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. In  the event  that  the Executive is a
'·specified employee" (as described in Code Section 409A), and any payment or 
benefit  payable  pursuant  to  this  Agreement  constitutes   deferred
compensation under Code Section 409A, then, to the extent required to comply
with Section 409A of the Code, no such payment  or benefit shall be made before
the date that is six months after the Executive 's "separation from service"(as
described in Code Section 409A) (or, if earlier, the date of the  Executive's
death). Any payment or benefit  delayed by reason of the prior  sentence shall
be paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.



E. 
TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT. For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled  under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.



F. 
REIMBURSEMENTS AND IN-KIND BENEFITS. With respect to reimbursements and in-kind
benefits that may be provided under the Agreement (the "Reimbursement Plans"),
to the extent any benefits provided under the Reimbursement Plans are subject to
Section 409A, the Reimbursement Plans shall meet the following requirements:

 
 
10

--------------------------------------------------------------------------------

 
 
    (i)  Reimbursement Plans shall use an objectively determinable,
nondiscretionary definition of the expenses eligible for reimbursement or of the
in­ kind benefits to be provided ;


    (ii)  Reimbursement Plans shall provide that the amount of expenses eligible
for reimbursement , or in-kind benefits provided, during the Executive's taxable
year may not affect the expenses eligible for reimbursement , or in-kind
benefits to be provided, in any other taxable year, provided, however, that
Reimbursement Plans providing for reimbursement of expenses referred to in Code
Section 105(b) shall not fail to meet the requirement of this Section 17(F)(ii)
solely because such Reimbursement Plans provide for a limit on the amount of
expenses that may be reimbursed under such arrangements over some or all of the
period in which Reimbursement Plans remain in effect;


    (iii)  The reimbursement of an eligible expense is made on or before the
last day of Executive's taxable year following the taxable year i n which the
expense was incurred; and
 
    (iv) The right to reimbursement or in-kind benefits under the Reimbursement
Plans shall not be subject to liquidation or exchange for another benefit.

 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of this 1st day of December, 2015, effective as of the
Effective Date.


MAGICJACK VOCALTEC LTD.


Signature:  /s/ Gerald T. Vento


Name:        Gerald T. Vento
Title:          President and Chief Executive Officer


EXECUTIVE

Signature:    /s/ Jose Gordo


Name:          Jose Gordo
 
12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 